PHILLIPS, Circuit Judge,
concurring and dissenting:
I concur in the court’s opinion save for Part II. A. dealing with the “cost effectiveness test.” As to that I respectfully dissent.
The gist of the court’s opinion on this point is that in 33 U.S.C. § 1314(b)(4)(B) Congress unambiguously required the Administrator to use a precise two-part test in formulating BCT regulations. The critical language of this statutory provision is characterized in the majority opinion as “clear and straightforward” and “unambiguous” on the point so that we need not resort to legislative history in divining its meaning and in holding EPA “to a standard of at least literal compliance” with its “plain meaning.” I simply disagree with this threshold assessment of the clarity of the statutory directive.
To my reading it is instead at least sufficiently ambiguous to drive us first to the relevant if eoncededly inconclusive legislative history properly identified by the court and from that source to the standard of judicial review which compels us to give great respect and deference to contemporaneous agency interpretations of uncertain language in statutes defining agency powers and duties. See Power Reactor Development Co. v. International Union of Electrical, Radio and Machine Workers, 367 U.S. 396, 408, 81 S.Ct. 1529, 1535, 6 L.Ed.2d 924 (1961); Fawcus Machine Co. v. United States, 282 U.S. 375, 378, 51 S.Ct. 144, 145, 75 L.Ed. 397 (1931).
Attempting, as does the court, to divine the provision’s plain meaning by parsing the convoluted key sentence only reveals, I suggest, that it will not effectively parse.26 It is true that the two critical clauses from which the two-pronged test requirement is found by the court are phrased in the conjunctive, implying that they express parallel thoughts. But a look at their content reveals that they can only be made parallel in thought by importing into the first clause a phrase, “by means of an industry cost-effectiveness test,” that is not literally or plainly there. Without that imported language — actually a construct out of whole cloth by the petitioners that has the happy effect of resolving the issue in their favor— the first clause simply lays down reasonableness of the cost/benefit relationship as a general standard for formulating the BCT regulations rather than positing, as the second clause surely does, a specific test by which reasonableness is to be gauged.27 *966This, of course, is the way EPA interpreted it; it seems obviously to have been Senator Muskie’s understanding; and it is at least arguably that of Representative Roberts, based upon the extracts from the legislative history cited by the majority.
Indeed, were we compelled judicially to find plain meaning in the literal language one way or the other, the “plainer” meaning to me is that given it by the agency. The most internally consistent reading for me is this: EPA is directed in devising BCT regulations to take as its lodestar the imposition of no further requirements (beyond those imposed by BPT) than can be justified by demonstrating a reasonable relationship between the costs incurred and the benefits to be achieved through compliance, looking always to the end goal of total elimination of pollutant discharges by 1985. In testing reasonableness of the cost/benefit relationship, EPA must compare — because it affords a convenient and trustworthy cost/benefit relationship for comparison — the experience in effluent level reductions had by publicly owned treatment works, and must as well take into account such obvious factors as age of equipment, etc.
But of course we are not compelled to find a plain meaning, and as indicated, I do not believe it exists. As between alternative possible meanings, with legislative history inconclusive (though in my view favoring EPA’s interpretation), I would defer to the agency’s interpretation as a wholly reasonable, certainly not arbitrary or capricious, one. See 5 U.S.C. § 706(2)(A); Unemployment Compensation Commission of Alaska v. Aragan, 329 U.S. 143, 153-54, 67 S.Ct. 245, 250, 91 L.Ed. 136 (1946). On this basis I would remand solely for the purpose of correcting the confessed data errors in setting the POTW benchmark, and let the agency get on with a critical task entrusted to it in 1977 with an implicit mandate at that time to complete it within a ninety day period28 now long since passed. <

. The difficulty of divining plain meaning by a close grammatical analysis of the sentence begins with its having as its subject the word “Factors.” These “factors,” as “identified” by the regulations, 33 U.S.C. § 1314(b), are — following the sentence — to “include consideration of the reasonableness of the relationship between the costs of attaining a reduction . . . and the . . . benefits derived . . . and the comparison of the cost and level of reduction . . . from the discharge from [POTWS] to the cost and level of reduction from . . . industrial sources, and shall take into account the age of equipment .. ., and such other factors as the Administrator deems appropriate.” (Emphasis added.) With all respect, this is simply not a sentence so plain in its meaning that it unmistakably mandates the quite precise two-test methodology urged by petitioners and accepted by the majority as that literally compelled by an unaided reading.


. That a cost-benefit analysis of this general nature is mandated by the provision in issue is beyond doubt. In American Textile Manufac*966turers Institute, Inc. v. Donovan,-U.S.---, 101 S.Ct. 2478, 69 L.Ed.2d 185 (1981), the Supreme Court, in the course of holding that Section 6(b)(5) of the Occupational Safety and Health Act of 1970 did not require the Secretary of Labor in promulgating Cotton Dust Standards to engage in any cost-benefit analysis, cited 33 U.S.C. § 1314(b)(4)(B) as one among several examples of clear indications of congressional intent that an agency do “engage in cost-benefit analysis.” American Textile Manufactures Institute, Inc., -U.S. at-, 101 S.Ct. at 2489 & n.30.
The majority now finds in this contrasting reference support for its holding that § 1314(b)(4)(B) “specifically require[sj” the EPA in setting BCT regulations “to determine what it would cost an affected industry to remove a pound of pollutant past the BPT level [and to] compare the cost of such removal with the benefits derived from the removal ...at 961. With all respect, I find in the Supreme Court’s general reference no such specific significance. The contrast was merely between a statute which was read to mandate no cost-benefit analysis (OSHA) and various others, including § 1314(b)(4)(B), which obviously do mandate cost-benefit analysis of some kind in formulating regulations.


. As the majority opinion notes, at 958, the 1977 amendments required agency review, under the newly mandated BCT standards, of all outstanding BAT limitation guidelines, within 90 days after the Amendment’s enactment. Pub.L.No. 95-217, § 73, 91 Stat. 1609 (1977). The assumption by Congress that the BCT regulations could be in place within this time frame further suggests to me that it intended no such complex, rigidly prescribed administrative undertaking as the petitioners’ two-prong mandatory test would inevitably require. Not at all plain, for example, is the procedure by which the results of two separate tests could be effectively melded. Certainly this would be a matter of some complexity which, under the petitioner’s view, would undoubtedly itself be subject to challenge for failure of faithful execution. I simply cannot believe that Congress intended to bind the agency to any such precise methodology, with all that implies for ease of technical challenge and consequent delay in effective implementation.